Citation Nr: 1760130	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-31 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right L5 cutaneous branch post-traumatic damage, right patellar tendonitis and degenerative joint disease, right leg scar, and left knee limitation of extension due to tendonitis and degenerative arthritis.  

2.  Entitlement to an initial compensable disability rating for a residual right lower extremity scar prior to February 16, 2015, and a disability rating in excess of 10 percent on and after February 16, 2015.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and from June 1981 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held before a Decision Review Officer at the RO in February 2013.  A hearing was held before the undersigned Veterans Law Judge at the Central Office in Washington, DC in October 2013.  Transcripts of both hearings are of record.

During the pendency of the appeal, the RO increased the disability rating for the right lower extremity scar to 10 percent, effective February 16, 2015.  Because the RO did not assign the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Next, a claim for entitlement to a TDIU was denied in a September 2017 rating decision.  The Veteran has not specifically expressed disagreement with the decision or made new assertions of unemployability since that decision.  Thus, the issue is not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (noting that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains the transcript of the October 2013 Board hearing.  Otherwise, LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.


FINDINGS OF FACT

1.  A right hip disorder did not have onset in service, within one year of separation from service, is not otherwise related to service, and is not caused or aggravated by a service-connected disability.  

2.  For the entire appeal period, the Veteran's right lower extremity scar is manifested by complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  Prior to February 16, 2015, the criteria for an initial rating of 10 percent, but no higher, for a residual scar of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes (DCs) 7800-7805 (2017).

3.  On and after February 16, 2015, the criteria for disability in excess of 10 percent for a residual scar of the right lower extremity have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.118, DCs 7800-7805 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

For the Veteran's claim of entitlement to service connection for a right hip disorder, VA's duty to notify was satisfied by a September 2009 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for a scar of the right lower extremity.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including private treatment records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his right hip and scar disorders.  Although new private medical evidence was submitted after the supplemental statement of the case, the Board finds that the evidence is not pertinent as it merely contains a diagnosis of right hip bursitis, which was already of record.  Accordingly, remand for RO consideration of this evidence is not warranted.

The Veteran was afforded VA examinations and opinions for his right hip disorder in March 2013, April 2015, December 2015, October 2016, and February 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are collectively adequate to decide the service connection claim.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  

The Veteran also presented for VA examinations for his scar in March 2013 and July 2015.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2017).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

Finally, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the August 2016 remand directed the RO to obtain outstanding VA treatment records and to provide an opinion for the Veteran's right hip.  In addition, the remand directed the RO to attempt to obtain outstanding private treatment records that pertinent to the Veteran's claims.  Updated VA treatment records were associated with the electronic record in October 2016.  Opinions were rendered in October 2016 and February 2017.  In addition, the Veteran was provided authorizations and releases in October 2016.  Thus, there has been compliance with the prior remand.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).


II.  Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. 38 C.F.R. § 3.303(b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. 38 C.F.R. § 3.303(b).  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case. 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if it manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In his November 2012 substantive appeal, Appeal to the Board of Veterans' Appeals, the Veteran described sustaining a leg injury while on active duty.  The injury resulted in disability of the right knee and right hip.  The Veteran elaborated in a February 2013 statement.  He described falling on a tree branch during service, cutting his right leg.  Thereafter, his right knee and hip were intermittently painful, usually after walking or after taking a step down.  In this statement, the Veteran also noted that he worked in a sedentary occupation for 20 years after service, which enabled work without significant right hip flare-ups.  

During the February 2013 DRO hearing, the Veteran testified that right hip pain started a while after military service.  The Veteran has also claimed that his right hip disorder is secondary to service-connected right L5 cutaneous branch post-traumatic damage, right patellar tendonitis and degenerative joint disease, right leg scar, and left knee limitation of extension due to tendonitis and degenerative arthritis.

The Veteran's service treatment records (STRs) document normal lower extremity examination at service entrance in March 1977.  The same is true of his second entrance examination in March 1981.  However, STRs from November 1983 document right lower extremity complaints.  Specifically, the Veteran presented at that time with complaints of right leg cramps during the previous year.  The Veteran later described the symptoms as numbness to the lateral aspect of the right lower extremity which would radiate down to the dorsal of the right foot.  The Veteran was put on a physical profile for pain in the leg.  At the May 1984 service discharge examination, there was a normal clinical evaluation of the right lower extremity.

Post-service, the earliest indication of hip pain is from a September 2003 private treatment record showing the Veteran seeking treatment for low back/radicular type pain.  The Veteran had reported the pain as being primarily located in the lower back in the right hip.  No diagnosis for the right hip was provided at that time, and the Board notes that the Veteran is currently service-connected for right lower extremity radiculopathy associated with service-connected lumbar degenerative disc disease.  Private treatment records from 2002 through 2009 show extensive treatment for knee complaints.  However, they do not show complaints of right hip symptoms.  VA treatment records from 2013 start documenting the Veteran's complaints of right hip joint pain.  

VA provided an examination for the Veteran's right hip service connection claim in March 2013.  The VA examiner diagnosed right hip tendonitis and degenerative joint disease of the right hip, the latter diagnosis supported by contemporaneous X-ray images.  The Veteran explained that the date of onset of the symptoms was in 1983 after his in-service fall.  The examiner determined that the current right hip disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no documented history of right hip symptoms during service.  Because there were notations in the medical history section of leg symptoms beginning in 1983, it was unclear if the examiner fully contemplated that history in providing the opinion.  In addition, the examiner determined that the current right hip disorder was less likely than not proximately due to or the result of the Veteran's service-connected right leg disability; however, the examiner did not provide an opinion on the question of aggravation, and service connection was later granted for a right knee disability.

During the October 2013 Board hearing, the Veteran testified that he had suffered from right hip pain ever since his in-service fall.  After the fall, hip pain was inconsistent.  As he aged, the pain became more constant and worsened.  After service, he did not seek treatment for various reasons, but he reportedly self-medicated his right hip pain with over the counter medications.  For the first time, the Veteran indicated that a right hip disorder was caused or aggravated by an altered gait due to his service-connected disorders.  Primarily, the Veteran's representative identified the Veteran's service-connected nerve disorder in his right leg and his soon-to-be service-connected right knee disorder.  

In an April 2015 clarifying opinion, another VA examiner opine that the Veteran's current right hip disorder was less likely as not incurred in or caused by military service, including illness, injury or event that occurred in 1983, or any other symptomatology therein.  The examiner also determined that it was less likely as not that the current disorder was proximately due to, a result of, or permanently aggravated by his service-connected disabilities or his altered gait.  In so finding, the examiner cited to a review of the lay and medical evidence and indicated that the most likely etiology of the Veteran's right hip degenerative joint disease was natural age, strong genetic disposition, elevated BMI (body mass index), and congenital bilateral valgus deformity of the bilateral lower extremities.  The examiner noted that current medical literature shows that limping, alteration of gait, or using crutches places no more weight on a leg regardless of whether the leg is normal or painful.  Instead, the stance phase is shortened in the painful leg; this does not create injury to the other joints in the same leg.  The examiner then cited to the UpToDate medical database for the Veterans Health Administration.  The examiner also indicated that the degree of osteoarthritis reported on the right hip x-ray in 2013 was surprisingly little based on the causal factors listed above, regardless of the Veteran's occupation. 

The same examiner who provided the April 2015 opinion provided a clarification in December 2015.  The examiner reiterated that the it was less likely than not that the Veteran's hip disorder manifested in or was otherwise related to the Veteran's military service, including as a result of his in-service injury in 1983.  As requested by the Board, the examiner further explained the conclusion that the Veteran's right hip disorder was not caused or aggravated by any service-connected disabilities.  

In a May 2016 assessment, the Veteran's private orthopedic doctor noted that the Veteran had right side hip pain and that this had been an ongoing progressive problem since his U.S. Military days.  In a note dated five days later, still in May 2016, the physician cited his review of the Veteran's "entire military record file" in opining that the Veteran's right hip arthritis and trochanteric bursitis more likely than not "stem from his injury in the U.S. Military in 1983."  The Board notes that there is no accompanying explanation to support this favorable nexus opinion.  

In August 2016, the Board noted that the May 2013, April 2015, and December 2015 opinions did not account for the Veteran's lay statements of right hip symptoms existing since his 1983 right lower extremity injury during his military service and thus the negative nexus opinions were inadequate.  The Board also found that the May 2016 assessment from the Veteran's private orthopedic doctor was insufficient to grant service connection as it did not provide sufficient supporting explanation.  

In an October 2016 VA addendum opinion, the examiner noted that the Veteran weighed 146 pounds. when he enlisted for active duty.  When he was seen for new onset of right knee pain in 2005, his weight was 210 pounds.  The examiner also detailed the Veteran's occupational history with the USPS for many years, followed by him clerking on light duty for a repetitive motion disorder of the bilateral upper extremities.  The examiner opined that the Veteran's right hip disorder was less likely than not incurred in or caused by military service.  The examiner noted that the Veteran's private records provide a right hip diagnosis of degenerative joint disease secondary to labral tear.  The 2015 medical opinion had failed to offer supporting research for the left knee injury, and despite some professional belief, there is little scientific evidence for gait abnormality causing injury to the contralateral side.  The examiner cited to a 1992 study showing that amputees rarely developed arthritis in the joint of the surviving limb despite the fact that no artificial leg can restor a natural gait.  Other articles by the same author of the cited study showed that the force transmitted during an antalgic gait associated with arthritis was the same despite the perception of "favoring" the injured leg.  The examiner noted that the physician who provided the May 2016 favorable nexus opinion failed to incorporate the additional workload and effect of the Veteran's long-standing obesity on his right hip joint.  The examiner explained that it is now known that the effect of obesity goes beyond increasing the load on the joint.  Chemicals have been identified as originating from fat cells themselves, which cause an inflammatory state, increasing the risk of arthritis in the joints.  The examiner noted that the Veteran had significant other risk factors for degenerative joint disease of the right hip, including his genetic propensity towards the disease, his occupational risk as working as a postal worker, his history of smoking and alcohol use, his congenital defect of genu valgus, and his age.  According to the Arthritis Foundation, noted the examiner, over one-third of all people with obesity have arthritis, despite no earlier trauma to a joint.  In addition, being African American is a risk factor for the disease, as well as those risk factors mentioned above.  The examiner concluded by noting that the only research driven association between knee degenerative joint disease causing contralateral knee degenerative joint disease involves only the medial compartment, not tricompartmental disease, as seen in this case.  After citing to the studies referred to in her report, the examiner noted that service-connected knee degenerative joint disease would be less likely than not to aggravate the Veteran's hip problem for all the reasons listed above.  

The same examiner provided another opinion in February 2017.  She began by addressing the 1983 in-service injury to the Veteran's right lower extremity.  She noted that the notes documented a cut sustained from a branch while on night maneuvers in February 1983, requiring no stiches.  A reported small lump came up over the scar area within a few months, which caused paresthesia when rubbed or when doing PT.  After treatment, the Veteran was described as "virtually asymptomatic" and discharged from further therapy.  The records did not document complaints of hip problems, and the hip did not require treatment since the laceration was of the soft tissue of the right lower extremity.  The Veteran was given a one month profile to run at his own pace, which expired in December 1983.  The examiner noted that while the Veteran is competent to give lay testimony concerning the event, the orthopedic physician at that time had a much higher level of knowledge and skill in examining and diagnosing the Veteran.  Based on this, the examiner noted that the diagnosed symptomatic scar of the soft tissue post laceration with fibrosis affecting the peroneal nerve is assumed to be correct and no hip issues presented.  

The examiner further explained that chronological medical record documentation of symptoms and illness is the most accurate indicator of the past.  Research had shown that memory was unreliable when dealing with a medical history.  Because of this, the Veteran may associate his memory of pain that goes back to the 1983 incident.  However, the evidence of him being able to work for the post office for many years, not filing a claim for the hip until 24 years after the incident, his weight gain, and the reasons provided in the 2016 addendum opinion, all pointed away from a chronic right hip injury in association with the soft tissue laceration from a tree branch in 1983.  

The examiner next revisited her opinion that the right hip was not caused by or worsened by any service-connected disabilities and gait resulting therefrom.  The examiner cited to studies that failed to find a link between injury with gait abnormality and injury to the contralateral side.  The articles found that force transmitted during antalgic gait associated with arthritis despite perceptions of favoring the injured leg.  The examiner cited to a study indicating that degenerative joint disease of the hip is due either to congenital/developmental hip deformities or an underlying abnormality of articular cartilage.  Typically, this is the result of a congenital issue rather than excessive contact stress.  A labral tear is typical traumatic, due to a congenital abnormality, or the result of repetitive stress from activities like sports or other physical activities involving sudden twisting or pivoting motions common in golf or playing ball.  

The examiner then opined that a worsening of the hip disorder by any or service-connected disorder or the cumulative effect of all the Veteran's service-connected disabilities was felt to be less likely than not based on both the above cited research concerning gait along with other considerations.  Specifically, the Veteran had a torn labrum, which provided an unstable hip joint, which in turn could accelerate the rate of arthritis of the hip without the effect of the knee or neuralgia.  After citing to another study pertaining to the similarities in gait, the examiner noted that the Veteran was able to fully function for 24 years before the hip complaints intensified enough to require medical intervention.  She noted that while she was able to find evidence that hip pain could radiate from the hip down to the knee, she was unable to find evidence of the opposite, specifically, that knee pain could radiate to the hip.  She explained that abnormal gait from hip disability could result in disability or pain in the contralateral knee joint.  The opposite was not the case.  

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's right hip disorder.  Initially, the Board notes that there are several right hip diagnoses.  Additionally, there is an in-service incident - the 1983 fall and resulting injury to his right lower extremity.  Thus, for service connection to be warranted, there must be a causal nexus between the two events or the disorder must be caused or aggravated by various service-connected disorders. 

First, the evidence is against a finding that a right hip disorder manifested during service.  See 38 C.F.R. § 3.303.  No right hip complaint, treatment, or disorder is noted in his STRs.  The Board is cognizant of the Veteran's competent reports that he started to have right hip symptoms during his service.  In this regard, his statements have been treated as credible for the purposes of obtaining VA examinations and opinions.  However, his statements are inconsistent during the appeal period and are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  While stating that he had right hip symptoms since his in-service accident in his October 2013 Board hearing and otherwise, he earlier testified that right hip pain started "a while" after military service in his February 2013 DRO hearing.  This is consistent with the evidence of record.  Further, even if his statements were credible, the Board finds the February 2017 examiner's opinion to be more probative.  Specifically, the examiner explained with detailed rationale that the objective evidence outweighed the Veteran's statements, noting that recollection of medical history is often inaccurate and that there was no reason to doubt the expertise and thoroughness of the examining medical professional who diagnosed the Veteran with a laceration to the soft tissue in 1983, not a right hip condition.  Thus, the Board accords the February 2017 VA opinion significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).  The evidence is against a finding that a right hip disorder had onset during service.  

Second, for similar reasons, degenerative joint disease of the right hip, or arthritis, was not diagnosed within one year of service discharge.  Therefore, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

Third, the Veteran's right hip disorder is not otherwise related to active service, to include as due to his in-service right lower extremity injury.  There is a lengthy gap in between service discharge and the diagnosis of right hip disorder.  See 38 C.F.R. § 3.303(d); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  As noted above, a right hip disorder was not diagnosed until approximately 2013, though the Veteran was complaining of right symptoms as early as 2009, when he submitted his claim of entitlement to service connection.  Thus, a disorder may have been present at that time.  Next, the October 2016 and February 2017 VA opinions weigh against connecting the Veteran's right hip disorder to service.  The opinions were that the hip disorder was less likely as not related to service, noting the Veteran's risk factors, obesity, work history for the postal service, congenital propensity, advanced age, and race.  The examiner also provided a thorough explanation as to why the objective evidence merits more belief than the Veteran's statements as to his medical history for his right hip.  The Board finds these opinions highly probative as they are supported by an explanation based on a review of relevant medical evidence, and examination of the Veteran, and specialized medical knowledge. See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board further finds that these opinions outweigh the favorable nexus opinion provided by the Veteran's private physician in May 2016, as the private opinion is not supported by rationale and is inadequate to support the grant of service connection.  As such, the Board finds that service connection is not warranted as due to service.

Fourth, the Board finds that the Veteran's right hip disorder was not caused or aggravated by a service-connected condition, including service-connected right L5 cutaneous branch post-traumatic damage, right patellar tendonitis and degenerative joint disease, right leg scar, and left knee limitation of extension due to tendonitis and degenerative arthritis.  In this regard, the VA opinions obtained in April 2015, October 2016, and February 2017, address this theory of entitlement.  The April 2015 examiner cited to medical literature and the Veteran's risk factors in noting that the most likely etiology of the Veteran's right hip disorder was natural age, strong genetic disposition, elevated BMI (body mass index), and congenital bilateral valgus deformity of the bilateral lower extremities.  This was echoed in the October 2016 and February 2017 opinions.  Each opinion also noted the lack of evidence and medical literature to support a finding that antalgic gait would result in disability of the hip.  These opinions are predicated on a thorough review of the claims file, supported by adequate rationale, and supported by cited medical literature.  The Board accords the opinions significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.

The Veteran has asserted that his service, or his service connected disabilities caused or aggravated his degenerative joint disease of the right hip, but the Board finds that these statements are not competent.  The Veteran is competent to report symptoms and provide diagnoses that are capable of lay observation, but is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  The development of his right hip disorder due to the effects of other musculoskeletal conditions on internal processes of the right hip are complicated medical determinations requiring specialized knowledge, and are not capable of lay observation such as ringing in the ears or the presence of a scar.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Additionally, even if the Veteran were competent to provide such opinions, the Board finds the VA opinions of record to be more probative, as such were based on medical knowledge with supporting explanations.  The Board assigns the VA opinions greater weight.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and service connection for a right hip disorder is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating

In a May 2013 rating decision, the RO granted service connection for a residual scar of the right leg and assigned a noncompensable evaluation, effective August 27, 2009, the date the Veteran initially submitted a claim of entitlement to service connection for a right leg injury.  The Veteran properly perfected an appeal contesting the rating assigned for the disorder.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran is in receipt of a noncompensable rating for his scar from August 27, 2009, to February 16, 2015.  Thereafter, he is in receipt of a 10 percent disability rating under DC 7804.  Under DC 7804, which evaluates unstable or painful scars, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Three or four scars that are unstable or painful warrant a 20 percent rating.  38 C.F.R. § 4.118.  

The Board will consider other potential diagnostic codes for rating the Veteran's scar.  Because the scar is on the right lower extremity, the criteria used to evaluate scars of the head, face, or neck are not applicable.  38 C.F.R. §§ 4.118, DC 7800.  Under DC 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  Under DC 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater. 

Under DC 7805, any other scars, including linear scars, are to rated based on any disabling effect(s).  

Private treatment records prior to the Veteran's first VA examination are not significant for any scars.  In the February 2013 DRO hearing, the Veteran testified that he could still feel his scar.  

VA provided a scars examination in March 2013 for the right leg post-traumatic scar.  The Veteran reported that the scar was a result of traumatic laceration.  Palpation of the scar would result in hypoesthesia of the distal leg and foot.  The examiner reported that the right leg scar was neither unstable nor painful.  The scar measured 2 cm in length and was linear.  

In his January 2014 substantive appeal, the Veteran reported that his scar was clearly painful and that he lived with it every day.  He indicated that his treating VA doctor had documented that the right lower extremity scar was painful to the touch.  He disagreed with the March 2013 examiner's report that the scar was not painful.   

In March 2015, VA received a February 16, 2015 statement from a private physician, who noted that the Veteran had developed a subcutaneous nodule which was felt to be scar tissue related.  The nodule was very painful, tender, and sensitive to touch.  Pain also would occur when the Veteran walked.  The physician noted that the Veteran had been referred to a physical medicine specialist for further evaluation and treatment.  

VA provided another examination in July 2015.  The examiner noted that the Veteran's right lower extremity scar was painful, with the Veteran reporting that pain was exacerbated with palpation.  The scar was not unstable, however.  The scar was described as superficial non-linear, measuring 0.5 by one cm, having a total area of 0.5 cm.  The scar did not result in any functional limitation.  

The Board has reviewed the evidence of record, and other than documentations of the scar throughout the appeal period, no further insight is provided into the severity of the condition.  

The Board finds that the Veteran has provided competent and credible evidence, such as his statements submitted to VA, that his right lower extremity scar was painful throughout the entire rating period on appeal.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board esolves reasonable doubt in his favor by finding that the Veteran's right lower extremity scar was painful during the appeal period prior to February 16, 2015.  

Thus, with regard to applying the diagnostic criteria in effect at the time of the Veteran's claim a 10 percent disability rating is warranted under Diagnostic Code 7804 from August 27, 2009, to February 15, 2015.  Thereafter, a 10 percent rating is already in effect for the right lower extremity scar under DC 7804.  

No higher evaluation, however, is warranted.  Throughout the entire appeal period, as the Veteran's scar is not deep, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  Consideration under Diagnostic Code 7802 is of no benefit to the Veteran as the maximum rating allowed under that diagnostic code is 10 percent.  As the Veteran's right lower extremity scar does not involve three or more scars, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.  As for the revised Diagnostic Code 7805, the Veteran's scars have been evaluated under Diagnostic Code 7804, and there are no other disabling effects to be considered.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366,  369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a right hip disorder is denied.

An initial 10 disability rating, but no higher, for a residual right lower extremity scar is granted prior to February 16, 2015, subject to the law and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for a residual right lower extremity scar on and after February 16, 2015, is denied.  


REMAND

Remand is required for the newly raised appeal of entitlement to a TDIU.  The Veteran has been qualified on a schedular basis for a TDIU since April 11, 2017.  See 38 C.F.R. § 4316 (a)(2) (2016).  Nevertheless, the issue is now deemed to be part and parcel of the increased rating appeal for the Veteran's right lower extremity scar.  That being said, the Board is treating the Veteran's claim for a TDIU as one based on the combined effect of his service-connected disabilities.  To date, VA has not provided an examination to ascertain whether the Veteran is unable to secure or follow substantially gainful employment.  In light of the varying musculoskeletal disorders that are service-connected, the Board finds that such an opinion is warranted on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Take any further necessary steps to develop the appeal of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to the Veteran's service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

3.  After the above development has been completed, obtain a social and industrial survey to ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The clinician should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


